 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   DUSTON MILLER,
                                                           Case No.: 2:17-cv-02021-RFB-NJK
 8          Plaintiff(s),
                                                                         ORDER
 9   v.
                                                                     (Docket No. 53)
10   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
11
            Defendant(s).
12
13         Pending before the Court is Plaintiff’s motion for an order directing the U.S. Marshal to
14 serve Defendant T. Olson pursuant to 28 U.S.C. § 1915(d). Docket No. 53. The motion is properly
15 resolved without a hearing. See Local Rule 78-1.
16         On July 19, 2019, the Court granted a similar motion by Plaintiff, ordering the U.S. Marshal
17 to attempt service on five Defendants, including Defendant T. Olson. Docket No. 33 at 2. The
18 Court further ordered that, if the U.S. Marshal could not serve those Defendants and Plaintiff
19 wanted to have service again attempted on them, Plaintiff would have to file a motion that specified
20 a more detailed name or address for any unserved Defendant, or whether some other manner of
21 service should be attempted. Id.
22         In early August 2019, summons were returned executed for the five Defendants. Docket
23 Nos. 35, 38.     However, on August 29, 2019, Defendants Las Vegas Metropolitan Police
24 Department (LVMPD), Joseph Lombardo, Yancey Taylor, and Jeremy Hitt moved to dismiss
25 Defendant T. Olson, submitting that—although the summons and complaint were left at the Clark
26 County Detention Center (CCDC) for Defendant Olson, an alleged law librarian there—Defendant
27 Olson never worked for LVMPD and thus “it is unclear how CCDC accepted service” on his or
28

                                                    1
 1 her behalf, meaning that Defendant Olson is likely unaware that he or she has been sued. Docket
 2 No. 42 at 1.
 3          On November 1, 2019, Plaintiff filed the instant motion, submitting that he discovered—
 4 from Defendant LVMPD’s initial disclosures on October 23, 2019—that Defendant T. Olson “may
 5 be employed at and by the Clark County Law Library at” 309 S. Third St., Suite 400, Las Vegas,
 6 Nevada 89155. Docket No. 53 at 1–2. Plaintiff’s motion asks the Court to order the U.S. Marshal
 7 to serve Defendant T. Olson at this location. Id. at 2. For the reasons stated in the Court’s order
 8 at Docket No. 33, the Court GRANTS Plaintiff’s motion. Docket No. 53.
 9          Accordingly, the Court INSTRUCTS the Clerk to send Plaintiff one USM-285 form.
10 Plaintiff will have thirty days from the date of this order within which to furnish to the U.S. Marshal
11 the required USM-285 form with relevant information for Defendant T. Olson. The U.S. Marshal
12 shall then attempt to serve Defendant T. Olson. The Court further ORDERS that Plaintiff must
13 file a notice with the Court identifying whether Defendant T. Olson was served within twenty days
14 after receiving back from the U.S. Marshal a copy of the USM-285 forms showing whether service
15 has been accomplished. If service was not accomplished and Plaintiff wishes to have service again
16 attempted on Defendant T. Olson, Plaintiff must file a separate motion with the Court specifying
17 a more detailed name or address for Defendant T. Olson, or whether some other manner of service
18 should be attempted.
19          IT IS SO ORDERED.
20          Dated: November 21, 2019
21                                                                ______________________________
                                                                  Nancy J. Koppe
22                                                                United States Magistrate Judge
23
24
25
26
27
28

                                                      2
